MDU Resources Reports Second Quarter Earnings and Reaffirms Earnings Guidance BISMARCK, N.D. – Aug. 3, 2009 – MDU Resources Group, Inc. (NYSE:MDU) today reported second quarter financial results, with consolidated earnings of $55.1million, or 30cents per common share, compared to $115.3 million, or 63 cents per common share, for the second quarter of 2008. The results reflect substantially lower natural gas and oil prices compared to the record high prices experienced mid-year 2008. “Our diversified business strategy and aggressive cost management are helping us maintain a strong financial position, despite low energy prices and current economic conditions,” said Terry D. Hildestad, president and chief executive officer of MDU Resources. “As a result, we continue to experience strong cash flow and a healthy balance sheet. “Considering our success through midyear, we remain optimistic about our ability to meet 2009 guidance targets, and we have reaffirmed our guidance range for the year. “We will continue to keep a sharp focus on managing costs, which includes restricting our capital spending to a level that can be substantially funded internally with cash generated by operations,” Hildestad said. “At the same time, we will continue to look for opportunities that could provide future growth when the economy rebounds. “Just last month, we announced that MDU Resources Group intends to participate with ITC Holdings Corp. in developing the Green Power Express project, a 3,000-mile transmission line that would transport renewable energy from wind-rich Plains states to major metropolitan markets.” Highlights for Second Quarter 2009 · Earnings per common share from continuing operations of 30 cents per share. · Strong cash flows from operations of $398 million year-to-date. · Solid balance sheet with equity of nearly 60% of total capital. · Reaffirms earnings guidance for 2009 of $1.05 to $1.30 per common share, excluding a first quarter noncash charge of $2.09 per common share. (Including the noncash charge, guidance for 2009 is a loss of $.79 to $1.04 per common share.) 1 of 15 Earnings at the natural gas and oil production business were $20.8million, reflecting oil and natural gas prices that have declined significantly from last year’s record highs. Average realized natural gas prices were 43percent lower than during the same period in 2008, and average realized oil prices were 56percent lower. The results also reflect a natural gas production decrease from normal declines that were anticipated given the company’s reduced drilling activity. Oil production increased from a year ago. Earnings at the pipeline and energy services business increased to $10.9million, compared to $6.8million during the same period of 2008. Total throughput increased 15percent, largely because of higher volumes of natural gas transported to storage. Expansion of the Grasslands Pipeline to its full capacity of 213,000million cubic feet per day is projected for a September in-service date. The construction materials and contracting business reported earnings of $16million, a 26percent increase over a year ago. The business continued to benefit from significant cost reductions that have been made during the past year, as well as increased sales and related product margins in its liquid asphalt oil business. In addition, the work backlog at the end of the quarter grew to approximately $707million, compared to $634million at the same point last year and $574million at the end of March. The utility business reported a loss of $1.6million, reflecting a normal seasonal loss at Intermountain Gas Company, which was acquired in October. Also contributing to the loss was the absence of a gain of $4.4million (aftertax) on the sale of Cascade’s natural gas management service in June2008, as well as lower natural gas sales resulting from weather in the Northwest that was 16percent warmer than during the same period last year. The business incurred expenses related to integrating its four utilities, which are expected to produce future cost benefits. In April, the utility business purchased a 25megawatt ownership in the Wygen III electric generating plant that is under construction in Gillette, Wyoming. When completed in June2010, this rate-based generation will replace a portion of the power currently purchased for the Wyoming system. Earnings at the construction services business decreased to $6.9million because of lower construction workloads, largely in the Southwest region. Work backlog at the end of the quarter was approximately $507million, compared to $655million one year ago and $557million at the end of March. The company will host a webcast at 1p.m. EDT today to discuss earnings results and guidance. The event can be accessed at www.mdu.com. A webcast replay and audio replay will be available. The dial-in number for audio replay is (800)642-1687 or for international callers, (706)645-9291, conference ID14307858. MDU Resources Group, Inc., a Fortune 500 company and a member of the S&P MidCap 400 index, provides value-added natural resource products and related services that are essential to energy and transportation infrastructure, operating in three core lines of business: utility resources, energy and construction materials. MDU Resources includes electric and natural gas utilities, construction services, natural gas and oil production, natural gas pipelines and energy services, and construction materials and contracting. For more information about MDU Resources, see the company's Web site at www.mdu.com or contact the Investor Relations Department at investor@mduresources.com. Contacts Financial:
